DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4 – 7 are pending. Claims 6 – 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020.

Claims 4 – 5 are thus under consideration for this office action.

Specification
The disclosure is objected to because of the following informalities:
In Paragraph [0014], on line 1, the Examiner respectfully recommends Applicant correct the spelling of “disclsoure” to “disclosure”.
Appropriate correction is required.

Claim Interpretation
Claim 4 recites “the retained austenite having a C content of 0.10% to 0.50%”. The Examiner notes that no unit of percentage is disclosed in the claim. Thus, by the broadest reasonable interpretation of the claim limitation, any percentage, such as atomic percentage, mass percentage, weight percentage would read on the limitation. The Examiner respectfully 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0312326 (“Drillet”) in view of JP 2002-294400 (“Kojima”; citing English machine translation provided with this correspondence) as evidenced by US 2014/0090755 (“Ueda”).
Regarding claim 4, Drillet teaches a high-strength galvanized steel sheet (Title; [0045]-[0046]) comprising: a steel sheet ([0001]) and a galvanized layer ([0045]-[0046]), wherein the steel sheet has a composition ([0016]-[0028]) and a steel microstructure ([0028]), the composition being compared to that of the instant claim in Table 1 below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Drillet either falls within, overlaps, or encompasses each and every claimed elemental range of the instant claim.
Moreover, the Examiner notes that Drillet teaches a sum of Cr, Ti, Nb, Mo, and V to be 0.32-0.69 wt%, while the Si content is 0.30-0.55 wt%. Thus, while Drillet does not teach that each and every alloy has a combined Cr + Ti + Nb + Mo + V content that is greater than or equal to the Si content, Drillet clearly comprises alloys having a combined Cr + Ti + Nb + Mo + V content of greater than or equal to 0.55 wt%, which is the maximum Si content. Furthermore, Drillet teaches specific embodiments which meet the claimed condition (see Drillet: Table 1, I1-I5, all of Drillet’s inventive examples satisfy the claimed condition).
It is noted that Drillet teaches composition in terms of weight percentage whereas the instant application claims composition in terms of mass percentage. The Examiner asserts that an 
Further, Drillet teaches that the steel microstructure consists of, in surface proportion (i.e. area fraction), martensite and/or lower bainite, said martensite comprising fresh martensite and/or self -tempered martensite, the sum of the surface proportions of martensite and lower bainite being comprised between 60 to 95%, 4 to 35% of low carbide containing bainite, 0 to 5% of ferrite, and less than 5% of retained austenite in island form ([0028]). Further, Drillet teaches that the microstructure may preferably comprise 4-15% by area fraction fresh martensite ([0030]), and 40-95% by area fraction tempered martensite and lower bainite in total ([0031]).
The Examiner notes that the term “lower bainite” is analogous to “carbide-containing bainite”, whilst the term “low carbide containing bainite” is analogous to “upper bainite” or “carbide-free bainite”. Drillet teaches that the lower bainite contains rod-shaped carbides ([0032]), whilst also teaching that the low carbide containing bainite contains less than 100 carbides per surface unit of 100 square microns ([0032]). Drillet also teaches that the lower bainite always contains more an 100 carbides per surface unit of 100 square microns ([0114]). Thus, an ordinarily skilled artisan would appreciate that lower bainite is analogous to carbide-containing bainite as Drillet teaches that carbides are present in the lower bainite, and low carbide containing bainite is analogous to carbide-free bainite, as there is a maximum amount of carbides allowed to be present but no minimum.
Thus, the Examiner asserts that Drillet teaches 4-40% by area fraction of ferrite and carbide-free bainite (low carbide-containing bainite) in total, 40-95% by area fraction tempered martensite and carbide-containing bainite (lower bainite) in total, 4-20% by area fraction fresh 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microstructure taught by Drillet contains proportions of phases which overlap or encompass each and every claimed microstructure phase proportion of the instant claim.
Further, Drillet teaches that the galvanized layer which is disposed on the steel sheet has an Fe content of 7-12% ([0046]). Although Drillet does not specify what type of percentage this is, an ordinarily skilled artisan would appreciate it to be a weight percentage, consistent with the rest of the percentages taught by Drillet relating to composition. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between weight and mass percentage, and would have expected the Fe content in the galvanized layer to continue to fall within the claimed amount once converted to the same unit.
Drillet does not explicitly teach an average grain size of the tempered martensite. However, Drillet does teach that the mean grain size of austenite grains, which are later transformed to other phases during quenching, is ideally comprised between 5 and 10 microns ([0185]). It is known in the art that a way to measure the average grain size of tempered martensite is to determine the equivalent circle diameter of prior-austenite grains, on the assumption that tempered martensite is the prior-austenite grains (see Ueda: [0029]). Under this assumption, an ordinarily skilled artisan would appreciate that Drillet teaches a steel sheet having tempered martensite with a mean (average) grain size of 5-10 microns, which falls within the claimed range of 5 to 20 microns.
Drillet does not explicitly teach the carbon content within the retained austenite.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kojima into Drillet and provide the retained austenite within the steel sheet with a carbon content of 1.2 mass% or less. Such a carbon content is sufficient to stabilize the austenite, but not so much as to result in excessive stress-induced transformation of the austenite when pulled at high speed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the C content in the retained austenite taught by Drillet in view of Kojima (1.2 mass% or less) encompasses the claimed amount (0.10-0.50%) of the instant claim.
Regarding claim 5, Drillet teaches that the steel sheet additionally comprises 0.002-0.004 wt% B ([0022]). This amount of B falls within the claimed amount of 0.0001-0.0050 mass%.
It is noted that Drillet teaches composition in terms of weight percentage whereas the instant application claims composition in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two units, and would have expected the content of B taught by Drillet to continue to fall within the claimed amount in the same manner once converted to the same unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0273066 (“Sakakibara”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/B.C.A./Examiner, Art Unit 1735   

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735